DETAILED ACTION
This Office action for U.S. Patent Application No. 16/778,606 is responsive to communications filed 4 November 2021, in reply to the Non-Final Rejection of 5 August 2021.
Claims 1–20 are pending.
In the prior Office action, claims 1 and 7 were rejected under 35 U.S.C. § 112(b) as indefinite for inconsistent language.  Claims 1–7, 10–14, 16–18, and 20 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2017/0217369 A1 (“Endo”) in view of U.S. Patent Application Publication No. 2015/0156427 A1 (“Wagner”).  Claim 8 was rejected under 35 U.S.C. § 103 as obvious over Endo in view of Wagner and in view of International Publication WO2019/008063 A1 (“Wippermann”).  Claim 9 was rejected under 35 U.S.C. § 103 as obvious over Endo in view of Wagner and in view of U.S. Patent Application Publication No. 2008/0310005 A1 (“Tonar”).  Claims 15 and 19 were rejected under 35 U.S.C. § 103 as obvious over Endo in view of Wagner and in view of U.S. Patent Application Publication No. 2009/0295906 A1 (“Kushimoto”).  Claims 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims have been considered.  The rejections of claims 1 and 7 under 35 U.S.C. § 112(b) are withdrawn.

Response to Arguments
Applicant’s arguments concerning to the claim rejections under 35 U.S.C. § 103 have been considered.
With respect to the allegation that Endo does not teach a lower chamber electrically isolated from the upper chamber and any further argument dependent therefrom, US 2019/0384313 A1 (“Toth”) is added to the record.  Figure 7 illustrates upper and lower camera pairs 704 and 702 that are completely independent from each other, having different sensors.  This more clearly illustrates cameras that are electrically isolated from each other than Endo by itself.
With respect to the alleged distinction between blocking light generically as in Wagner and absorbing light specifically as claimed and any further argument dependent therefrom, while it is true that a genus does not automatically anticipate a claim to a species within a genus (M.P.E.P. § 2131.02(II)), a generic disclosure will anticipated the claimed species if the species can be at once envisaged from the disclosure.  M.P.E.P. § 2131.02(III).  Here, Wagner discloses throughout a filter that is impervious to infrared light, as opposed to being transmissive or transparent.  Wagner at e.g., ¶¶ 0006–07.  This means that for infrared light, the filter is opaque.  It is irrelevant if the infrared-opaque filter does so by being reflective (analogous to a light-colored or mirrored surface for visible light), or if it does so by be absorbent (analogous to a dark-colored surface for visible light).  At the time of effective filing, a person of ordinary skill in the art could chose to build the Wagner infrared-opaque filter as either reflective or absorbent, with a reasonable expectation of success for either choice.  M.P.E.P. § 2143(I)(E) (“obvious to try” rationale to modify prior art reference).
With respect to the allegations that the combination between Endo and Wagner is based on improper hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not In re McLaughlin, 443 F.2d 1392, 170 U.S.P.Q. 209 (C.C.P.A. 1971).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6, 8, 10–14, 16–18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0217369 A1 (“Endo”) in view of U.S. Patent Application Publication No. 2015/0156427 A1 (“Wagner”) and in view of U.S. Patent Application Publication No. 2019/0384313 A1 (“Toth”).
Endo, directed to an exterior monitoring device for a vehicle, teaches with respect to claim 1: an imaging assembly for use in a vehicle, the imaging assembly comprising:
an imaging sensor configured to capture image data of a rearward view (Fig. 1, camera 1L or 1R facing behind and to the side of a vehicle)
the image sensor having a lower region (Fig. 7, lower narrow-angle area 13t of imaging element 13) and an upper region (Fig. 7, upper wide-angle area 13w of imaging element 13); and . . .
an upper chamber (id., upper wide lens 14w); and
id., lower narrow lens 14t).
The claimed invention differs from Endo in that the claimed invention specifies the two chambers are components of an electro-optic element configured to control selectively a range of wavelengths of light entering the image sensor, and a controller in communication with the image sensor and this electro-optical element.  However, Wagner, directed to an electronic camera for a motor vehicle, teaches with respect to claim 1:
an electro-optic element configured to selectively control a range of wavelengths of light entering the image sensor (Fig. 3, ¶¶ 0027–30, electrically-controllable LCD filter 16 that with variable infrared and visible light transmissivity). . .; and
a controller in communication with the image sensor and the electro-optical element (¶ 0027, control unit 5 that controls filter 16), wherein the controller is operable to:
switch at least one of the upper chamber and the lower chamber between an absorbing state and a transmitting state (¶¶ 0027–28, adjust transmissivity of infrared and visible light).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use a Wagner filter on each of the Endo upper and lower cameras 13, in order to monitor a vehicle’s surroundings both by visible light and in a night vision mode.  Endo ¶ 0026.
The claimed invention differs further from Endo in that the claimed invention specify the lower chamber is electrically isolated from the upper chamber.  Endo teaches independent processing of left and right instances of a camera assembly (¶ 0059), but it is indeterminate that the two portions of an assembly described as being single image sensor can be called electrically isolated.  However, Toth, directed to a camera mount for an autonomous car, teaches with respect to claim 1: a lower chamber electrically isolated from the upper chamber (Fig. 7, ¶ 0053 co-located upper camera 704 and lower camera 702; ¶¶ 0046–49, upper and lower cameras each having its own sensor).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to build an Endo camera 

Regarding claim 2, Endo in view of Wagner and Toth teaches the imaging assembly according to claim 1, wherein the range of wavelengths corresponds to light in a near infrared (NIR) range (Wagner passim, infrared; ¶ 0022, specific reference to near-infrared)
and the upper chamber is configured to absorb the range of wavelengths entering the upper region of the image sensor (Wagner ¶¶ 0027–28, low transmission of visible or infrared light in a first operating state)
and the lower chamber is configured to absorb the range of wavelengths entering the lower region of the image sensor in the absorbing state (id., application to both upper and lower cameras in the Wagner Fig. 7 embodiment)
and to transmit the range of wavelengths entering the lower region of the image sensor in the transmitting state (Wagner ¶¶ 0027–28, high transmission of other of infrared or visible light in a first operating state).

Regarding claim 3, Endo in view of Wagner and Toth teaches the imaging assembly according to claim 1, wherein the upper chamber corresponds to an upper region of a field of view corresponding to a roadway and the lower chamber corresponds to a lower region corresponding to a horizon (Toth ¶¶ 0039–40, 0044, configuration of identification of the roadway itself and objects above the roadway; 0053, overlap between upper and lower cameras).


switch the at least one of the upper chamber and the lower chamber between the absorbing state and the transmitting state in response to an environmental lighting condition (Wagner ¶ 0035, switch operating states based on ambient brightness); and
identify the lighting condition as a daylight condition or a nighttime condition (id., ambient brightness; ¶ 0026, operation in night vision mode).

Regarding claim 5, Endo in view of Wagner and Toth teaches the imaging assembly according to claim 4, wherein the controller is operable to activate the absorbing state in response to an intensity of ambient light exceeding a predetermined threshold identifying the daylight condition (Wagner ¶ 0035, limiting value of ambient brightness).

Regarding claim 6, Endo in view of Wagner and Toth teaches the imaging assembly according to claim 1, wherein a switching time between the absorbing state and the transmitting state is equal to or less than approximately 10 seconds (Wagner ¶ 0027, LCD filter built and operable with conventional LCD display technology, known in the art to have a response period of less than 10 seconds to enable persistence of vision effect for video display; see M.P.E.P. § 2145(II) (latent properties of prior art)).

Regarding claim 7, Endo in view of Wagner and Toth teaches the imaging assembly according to claim 1, wherein the upper chamber is electrically isolated from the lower chamber (Endo Fig. 7, separate upper and lower lenses 14w and 14t).



Regarding claim 10, Endo in view of Wagner and Toth teaches a method of selectively switching an electro-optic element in response to an ambient lighting condition, the method comprising:
capturing image data corresponding to an upper region and a lower region of an image sensor (Endo Fig. 7, ¶¶ 0045–46; capturing images at upper and lower areas 13w and 13t of imaging element 13), wherein the upper region corresponds to a roadway and the lower region corresponds to a horizon (Toth ¶¶ 0039–40, 0044, configuration of identification of the roadway itself and objects above the roadway; 0053, overlap between upper and lower cameras); and
controlling an electro-optic element (Wagner ¶ 0027, control unit 5 controls LCD filter body 16) to:
absorb a range of near infrared (NIR) wavelengths of light entering the upper region of the image sensor (¶¶ 0027–28, block infrared light during first operating state); and
absorb the range of NIR wavelengths entering the lower region of the image sensor in a first state (id., application to filtering both upper and lower cameras in Endo Fig. 7 embodiment)
and transmit the range of NIR wavelengths entering the image sensor in a second state in response to an ambient lighting condition (Wagner ¶¶ 0027–28, transmit infrared light during second operating state).

Regarding claim 11, Endo in view of Wagner and Toth teaches the method according to claim 10, further comprising:


Regarding claim 12, Endo in view of Wagner and Toth teaches the method of claim 10, further comprising: identifying the ambient lighting condition as a daylight condition or a nighttime condition (Endo ¶ 0035, ambient brightness limiting value is used to determine filter operating state; ¶ 0026, switching between daytime and night vision mode).

Regarding claim 13, Endo in view of Wagner and Toth teaches the method according to claim 12, further comprising:
controlling the electro-optic element to activate the first state in response to an intensity of ambient light exceeding a predetermined threshold identifying the daylight condition (Endo ¶ 0035, ambient brightness limiting value is used to determine filter operating state; ¶ 0026, switching between daytime and night vision mode).

Regarding claim 14, Endo in view of Wagner and Toth teaches the method according to claim 10, wherein a switching time between the absorbing state and the transmitting state is equal to or less than approximately 10 seconds (Wagner ¶ 0027, LCD filter built and operable with conventional LCD display technology, known in the art to have a response period of less than 10 seconds to enable persistence of vision effect for video display; see M.P.E.P. § 2145(II) (latent properties of prior art)).

Regarding claim 16, Endo in view of Wagner and Toth teaches an imaging assembly for use in a vehicle, the imaging assembly comprising:
an image sensor configured to capture data (Endo Fig. 7, imaging element 13); and

a first portion configured to absorb the range of wavelengths entering the image sensor (Construction of Endo Figure 7 upper and lower imaging devices as Wagner Figure 3 cameras having LCD filters that block infrared light during a first operating state); and
a second portion configured to absorb the range of wavelengths entering the image sensor in a first state (id., Wagner Figure 3 filter on other of Endo Figure 7 imaging device)
and to transmit the range of wavelengths entering the image sensor in a second state (Wagner ¶¶ 0027–28, transmitting infrared light in second operating state),
the second portion electrically isolated from the first portion (Toth Fig. 7, separate upper and lower cameras 704 and 702); and
a controller in communication with the image sensor and the electro-optic element (Wagner ¶ 0027, control unit 5 changes operating state of LCD filter 16), wherein the controller is operable to:
switch the second portion between the first state and the second state (id.).

Regarding claim 17, Endo in view of Wagner and Toth teaches the imaging assembly according to claim 16, wherein the controller is further operable to:
switch the second portion between the first state and the second state in response to an environmental lighting condition (Wagner ¶ 0035, switch operating state based on ambient brightness); and
identify the lighting condition as a daylight condition or a nighttime condition (¶ 0026, switching between visible light recognition mode or night vision mode).

Regarding claim 18, Endo in view of Wagner and Toth teaches the imaging assembly according to claim 17, wherein the controller is operable to activate the first state in response to an intensity of ambient light exceeding a predetermined threshold identifying the daylight condition (Wagner ¶ 0035, limiting value of ambient brightness).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Endo in view of Wagner and Toth as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0310005 A1 (“Tonar”).  Claim 9 is directed to structural details of the electro-optic element not disclosed explicitly by Wagner.  However, Tonar, directed to an electro-optic assembly with a variety of applications including vehicle mirrors, teaches with respect to claim 9 the imaging assembly according to claim 1, wherein the electro-optic element further comprises:
a first substrate (Fig. 7, ¶ 0058; first substrate 702) having a first surface (id., first surface 704) and a second surface (id., second surface 706);
a first transparent conductive electrode disposed on the second surface (id., first conductive electrode portion 708 or second conductive electrode portion 730 applied to second surface 706);
a second substrate (Fig. 7, ¶ 0059; second substrate 712) having a third surface (id., third surface 715) and a fourth surface (id., fourth surface 714);
a second transparent electrode disposed on the third surface (id., third electrode portion 718 or fourth electrode portion 787 proximate third surface 715);
an electro-optic material disposed between the first transparent conductive electrode and the second transparent conductive electrode (Fig. 7, ¶ 0060, electro-optic medium 710); and
laser etching on the first transparent conductive electrode and the second transparent conductive electrode, wherein the laser etching electrically isolates the supper chamber and the lower 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to construct the Wagner filter 16 according to Tomar Figure 7, in order to have targets for aligning the various components during assembly.  Tomar ¶ 0054.

	Regarding claim 20, Wagner teaches the imaging assembly of claim 17, wherein the controller is operable to activate the second state in response to identifying the nighttime condition (Wagner ¶¶ 0022, 0026–28; switch to infrared mode for night vision function).

Claims 15 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Endo in view of Wagner as applied to claims 12 and 17 above, and further in view of U.S. Patent Application Publication No. 2009/0295906 A1 (“Kushimoto”).
Claims 15 and 19 are directed to selectively activating an infrared light source directed to a roadway during the nighttime condition.  Endo and Wagner do not teach this limitation.  However, Kushimoto, directed to a car exterior camera, teaches with respect to claims 15 and 19:
selectively activating an infrared light source directed to a roadway during the nighttime condition (Abstract, near-infrared lamps are turned off and infrared-filtering cameras are used at day, and near-infrared lamps are turned on and cameras without infrared filters are used at night).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to couple the Wagner cameras to near-infrared lamps when operating in the night vision mode, as taught by Kushimoto, in order to “stably obtain a clear image regardless of day or night”.  Kushimoto Abstract.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/
Primary Examiner, Art Unit 2487